DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 are objected to because of the following informalities, and should be:
“The ultrasonic flowmeter 

Claim 5 is to because of the following informalities, and should be:
“…the ultrasonic transducers (140, 142, 154, 156) are arranged in a reflective arrangement.”
(in the drawings, the prime designation 140’ etc. are used to differentiate between embodiments, however, in the claims, 140’ etc. lack antecedent basis and should be amended to reflect the numbers recited in claim 1)

Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ehrlich et al. (U.S. Patent 6,895,824) discloses an ultrasonic flowmeter with four transducers whose measuring paths cross each other.
Allen (U.S. Pub. 2011/0162462) also discloses an ultrasonic flowmeter with four transducers whose measuring paths cross each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852